Dissenting Opinion.
Gavin, J.
Upon the authority of Johns v. State, 104 Ind. 557, and Weir v. State, 115 Ind. 210, and R. S. 1894, section 1964, which provides that “In the consideration of the questions which are presented upon an appeal, the Supreme Court shall not regard technical errors or defects or exceptions to any decision or action in the court below, which did not, in the opinion of the Supreme Court, prejudice the substantial rights of the defendant,” I am of the opinion that when the record shows that a defendant has actually gone to trial upon *305the merits of the charge, and presented his defense fully to the trial court, the judgment ought not to be reversed because the clerk has failed to enter his plea of record. The record shows affirmatively that he obtained, upon the trial, the full benefit of a plea of not guilty, and this •court should, in the absence of an affirmative showing to the contrary, presume that the plea was made. •
For these reasons, I believe this cause should be transferred to the Supreme Court, with a recommendation to overrule the cases holding the contrary.
Filed Feb. 24,1894.